Field, J., delivered the opinion of the Court
C. J., and Baldwin, J., concurring.
The defendant was convicted of the crime of robbery. A motion for a new trial was made, on the ground that the verdict was against the evidence, and was overruled, and the defendant appealed.
It requires a clear case—one in which there is an absence of evidence against the prisoner, or a decided preponderance of evidence in his favor—to justify an interference with the verdict of the jury. In the present case, the evidence was ample, and the conflict in the statements of the witnesses slight.
Judgment affirmed.